EXHIBIT CNSV SIGNS LETTER OF INTENT TO ACQUIRE AN INTEREST IN FIFTEEN OIL AND GAS WELLS IN KENTUCKY IN AN ALL STOCK TRANSACTION March 3, Henderson, NV, /Consolidation Services, Inc. (“CNSV”) (OTCBB:CNSV), announced today that CNSV has signed a Letter of Intent (“LOI”) to acquire an interest in fifteen oil wells located in Kentucky in an all stock transaction. The Parties to the LOI are scheduled to sign a Definitive Purchase Agreement (“Agreement”) or before March 8, 2010 and close the transaction on or before March 29, 2010; subject to, among other things, completion of due diligence and negotiating the Agreement.
